 



EXHIBIT 10.1
METHODE ELECTRONICS, INC.
RESTRICTED STOCK AWARD AGREEMENT
(3-YEAR VESTING)
     This agreement (the “Award Agreement”) dated as of ___(the “Award Date”),
is entered into by and between Methode Electronics, Inc., a Delaware corporation
(the “Company”) and ___(the “Grantee”). All capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them by the Methode
Electronics, Inc. 2004 Stock Plan (the “Plan”).
     1.      General. The shares of Restricted Stock granted under this Award
Agreement are granted as of the Award Date pursuant to and subject to all of the
provisions of the Plan applicable to Restricted Stock granted pursuant to
Section 8 of the Plan, which provisions are, unless otherwise provided herein,
incorporated by reference and made a part hereof to the same extent as if set
forth in their entirety herein, and to such other terms necessary or appropriate
to the grant hereof having been made. A copy of the Plan is on file in the
offices of the Company.
     2.      Grant. The Company hereby grants to Grantee a total of ___shares of
Restricted Stock (the “Restricted Shares”), subject to the restrictions set
forth in Section 3 hereof and the Plan.
     3.      Restrictions.

  (a)   None of the Restricted Shares may be sold, transferred, pledged,
hypothecated or otherwise encumbered or disposed of until they have vested in
accordance with Section 6 of this Award Agreement.     (b)   Any Restricted
Shares that are not vested shall be forfeited to the Company immediately upon
termination of the Grantee’s employment with the Company and all of its
Subsidiaries and Affiliates.     (c)   Any Restricted Shares that are not vested
may be forfeited to the Company in accordance with Section 7 of this Award
Agreement.

     4.      Stock Certificates. Each stock certificate evidencing any
Restricted Shares shall contain such legends and stock transfer instructions or
limitations as may be determined or authorized by the Committee in its sole
discretion; and the Company may, in its sole discretion, retain custody of any
such certificate throughout the period during which any restrictions are in
effect and require that the Grantee tender to the Company a stock power duly
executed in blank relating thereto as a condition to issuing any such
certificate.
     5.      Rights as Stockholder. The Grantee shall have no rights as a
stockholder with respect to any Restricted Shares until a stock certificate for
the shares is issued in Grantee’s name. Once any such stock certificate is
issued in Grantee’s name, the Grantee shall be entitled

 



--------------------------------------------------------------------------------



 



to all rights associated with ownership of the Restricted Shares, except that
the Restricted Shares will remain subject to the restrictions set forth in
Section 3 hereof and if any additional shares of Common Stock become issuable on
the basis of such Restricted Shares (e.g., a stock dividend), any such
additional shares shall be subject to the same restrictions as the shares of
Restricted Shares to which they relate.
     6.      Vesting.

  (a)   The Restricted Shares granted hereunder will become vested in accordance
with the following vesting schedule if the Grantee continues to be employed by
the Company (or a Subsidiary or Affiliate thereof) on the last day of each of
the Company’s fiscal years (specified in the following vesting schedule) after
the Award Date, where the year in which the Award Date occurs is the first
fiscal year:

          Date   Vested Percentage  
First Fiscal Year
    33 %
Second Fiscal Year
    66 %
Third Fiscal Year
    100 %

  (b)   Notwithstanding the schedule set forth in Section 6(a), Restricted
Shares granted hereunder shall become fully vested if the Grantee’s employment
with the Company and all of its Subsidiaries and Affiliates is terminated due
to: (i) retirement on or after Grantee’s sixty-fifth birthday; (ii) retirement
on or after Grantee’s fifty-fifth birthday with consent of the Company;
(iii) retirement at any age on account of total and permanent disability as
determined by the Company; or (iv) death.     (c)   Notwithstanding the schedule
set forth in Section 6(a), Restricted Shares granted hereunder shall become
fully vested upon the occurrence of a Change of Control, as that term is defined
in the Plan, provided that the Grantee is an employee of the Company (or a
Subsidiary thereof) on the date of the Change of Control. This Section 6(c)
supercedes Section 11.03 of the Plan.

     7.      Forfeiture.

  (a)   Forfeiture if the Grantee Engages in Certain Activities. If at any time
the Grantee engages in any activity adverse, contrary or harmful to the
interests of the Company, including, but not limited to: (i) conduct related to
the Grantee’s employment for which either criminal or civil penalties against
the Grantee may be sought, (ii) while employed by the Company or any Subsidiary
or Affiliate,

 



--------------------------------------------------------------------------------



 



      serving as a consultant, advisor or in any other capacity to an entity
that is, or proposes to be, in competition with or acting against the interests
of the Company, (iii) employing or recruiting any present, former or future
employee of the Company, whether individually or on behalf of another person or
entity, that is, or proposes to be, in competition with or acting against the
interests of the Company, (iv) disclosing or misusing any confidential
information or material concerning the Company, or (v) participating in a
hostile takeover attempt, then (1) the unvested Restricted Shares shall be
forfeited to the Company effective as of the date on which the Grantee entered
into such activity, unless terminated sooner by operation of another term or
condition of this Award Agreement or the Plan, or (2) if elected by the Company,
the Grantee shall immediately pay to the Company the Fair Market Value of the
unvested Restricted Shares.     (b)   Right of Set-off. If the Grantee owes the
Company any amount by virtue of Section 7(a) above, then the Company (or any
Subsidiary or Affiliate) may recover such amount by setting it off from any
amounts the Company (or any Subsidiary or Affiliate) owes or may owe the Grantee
from time to time. By accepting these Restricted Shares and signing this Award
Agreement, the Grantee consents to a deduction of any amount the Grantee may owe
the Company by virtue of Section 7(a) above from any amounts the Company (or any
Subsidiary or Affiliate) owes or may owe the Grantee from time to time
(including amounts owed to the Grantee as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to the Grantee).
Whether or not the Company elects to make any set off in whole or in part, if
the Company does not recover by means of set off the full amount the Grantee
owes it, calculated as set forth above, the Grantee agrees to pay immediately
the unpaid balance to the Company.     (c)   Committee Discretion. The Committee
may release the Grantee from the obligations under Section 7(a) above if the
Committee determines in its sole discretion that such action is in the best
interest of the Company.

     8.      Other Terms and Conditions. The Committee shall have the discretion
to determine such other terms and provisions hereof as stated in the Plan.
     9.      Applicable Law. The validity, construction, interpretation and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Illinois without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in the Circuit
Court of the State of Illinois or the United States District Court of the
Eastern Division of the Northern District of Illinois and the Grantee consents
to the jurisdiction and venue of those courts.
     10.      Severability. The provisions of this Award Agreement are severable
and if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or

 



--------------------------------------------------------------------------------



 



in part, the remaining provisions, and any partially unenforceable provision to
the extent enforceable in any jurisdiction, shall nevertheless be binding and
enforceable.
     11.      Waiver. The waiver by the Company of a breach of any provision of
this Award Agreement by Grantee shall not operate or be construed as a waiver of
any subsequent breach by Grantee.
     12.      Binding Effect. The provisions of this Award Agreement shall be
binding upon the parties hereto, their successors and assigns, including,
without limitation, the Company, its successors or assigns, the estate of the
Grantee and the executors, administrators or trustees of such estate and any
receiver, trustee in bankruptcy or representative of the creditors of the
Grantee.
     13.      Withholding. Grantee agrees, as a condition of this grant, to make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the vesting of the Restricted Shares acquired under this grant. In
the event that the Company determines that any federal, state, local or foreign
tax or withholding payment is required relating to the vesting of shares arising
from this grant, the Company shall have the right to require such payments from
Grantee, or withhold such amounts from other payments due Grantee from the
Company or any Subsidiary or Affiliate.
     14.      No Retention Rights. Nothing herein contained shall confer on the
Grantee any right with respect to continuation of employment by the Company or
its Subsidiaries or Affiliates, or interfere with the right of the Company or
its Subsidiaries or Affiliates to terminate at any time the employment of the
Grantee.
     15.      Construction. This Award Agreement is subject to and shall be
construed in accordance with the Plan, the terms of which are explicitly made
applicable hereto. In the event of any conflict between the provisions hereof
and those of the Plan, the provisions of the Plan shall govern.

          GRANTEE   METHODE ELECTRONICS, INC.
 
       
 
  By:    
 
       
 
      Douglas A. Koman
 
  Its:   Vice President, Corporate Finance and Chief Financial Officer

 